UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 21, 2012 (May 16, 2012) INTERACTIVE INTELLIGENCE GROUP, INC. (Exact name of registrant as specified in its charter) Indiana (State or other jurisdiction of incorporation) 000-54450 (Commission File Number) 45-1505676 (IRS Employer Identification No.) 7601 Interactive Way Indianapolis, IN 46278 (Address of principal executive offices, including zip code) (317) 872-3000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. The 2012 Annual Meeting of Shareholders of Interactive Intelligence Group, Inc. (the "Company")was held onMay 16, 2012to: · elect two directors to hold office for a term of three years or until their successors are elected and have qualified; · approve, in an advisory (non-binding) vote, the compensation paid to the Company's named executive officers as disclosed pursuant to the compensation disclosure rules of the Securities and Exchange Commission in the proxy statement for the Company's 2012 Annual Meeting of Shareholders; and · consent to the appointment of KPMG LLP as the Company's independent registered public accounting firm for 2012. At the 2012 Annual Meeting of Shareholders, the Company’s shareholders elected Edward L. Hamburg, Ph. D. and Richard G. Halperin to serve as directors andto hold office until the 2015 Annual Meeting of Shareholders or until their successors are elected and have qualified, approved theadvisory resolution regarding the compensation paid to the Company's named executive officers and consented to the appointment of KPMG LLP as the Company’s independent registered public accounting firm for 2012, as follows: Votes FOR Votes WITHHELD Broker Non-Votes Election of Directors: Edward L. Hamburg, Ph. D. Richard G. Halperin Votes FOR Votes AGAINST Votes ABSTAINED Broker Non-Votes Vote on Proposal: To approve, in an advisory (non-binding) vote, the compensation paid tothe Company's named executive officers. Votes FOR Votes AGAINST Votes ABSTAINED Broker Non-Votes Vote on Proposal: To consent to theappointment of KPMG LLP as the Company'sindependent registered public accounting firm for 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Interactive Intelligence Group, Inc. (Registrant) Date:May 21, 2012 By: /s/ Stephen R. Head Stephen R. Head Chief Financial Officer, Senior Vice President of Finance and Administration, Secretary and Treasurer
